Citation Nr: 0636659	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  97-17 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for hepatitis during the period prior to April 19, 1994, and 
a disability rating higher than 10 percent thereafter.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from May 1971 to March 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rice, regional office 
(RO).  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that the veteran has presented contentions 
pertaining to a claim for compensation for diabetes.  
However, that issue has not been developed or certified for 
appellate review.  Accordingly, the Board refers that matter 
to the RO for any appropriate action.  


FINDINGS OF FACT

1.  During the period prior to April 19, 1994, the veteran's 
hepatitis was not productive of demonstrable liver damage 
with mild gastrointestinal disturbance.  

2.  During the period from April 19, 1994, the disorder has 
not resulted in minimal liver damage associated with fatigue, 
anxiety, and gastrointestinal disturbance necessitating 
dietary restriction or other therapeutic measures, nor has 
the disorder resulted in daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.

3.  A chronic skin disorder was not present during service, 
did not develop as a result of an incident during service, to 
include exposure to herbicide agents, and was not caused or 
aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for hepatitis during the period prior to April 19, 1994, or a 
disability rating higher than 10 percent thereafter are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7345 
(2006).

2.  A skin disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disabilbity  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in January 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter adequately 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The Board also notes 
that in April 2006 additional notice was provided regarding 
potential ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes, therefore, that the appeal 
may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To A Compensable Initial Disability Rating 
For Hepatitis
 During The Period Prior To April 1994, And A Disability
 Rating Higher Than 10 Percent Thereafter.

The veteran's hepatitis has been evaluated under 38 C.F.R. § 
4.114, which governs ratings of the digestive system.  During 
the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  However, where the amended 
regulations expressly provide an effective date (as in this 
case) and do not allow for retroactive application, the 
claimant is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997).

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised. 
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added. Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 (under which the veteran is 
currently rated), was the appropriate rating Code for 
infectious hepatitis. Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C. Diagnostic Code 7354 now contains 
criteria for evaluating hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures. A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations a 10 percent rating requires that the 
disease be productive of intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week but less than two weeks during the past 
twelve-month period.  Further, a 20 percent rating is 
warranted if the hepatitis C is productive of daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period. 

A 40 percent evaluation is in order in cases of daily 
fatigue, malaise, and anorexia, accompanied by minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions, an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

The evidence which has been presented includes numerous 
medical treatment records plus several VA disabilbity 
evaluation examination reports.  After reviewing all of the 
evidence of record, the Board finds that during the period 
prior to April 19, 1994 the veteran's hepatitis was not 
productive of demonstrable liver damage with mild 
gastrointestinal disturbance.  The Board has noted that a VA 
treatment record dated in January 1994 reflects a complaint 
of gastric acidity, headaches, and emesis.  However, there is 
no competent evidence that this was due to the hepatitis.  
The most important item of evidence with respect to that 
period of time is the report of a VA alimentary appendages 
examination conducted in January 1994.  The report shows that 
the veteran gave a history of having hepatitis in service, 
but since then had not had any further episode of jaundice.  
He did complain of right upper quadrant discomfort, but 
denied ascites or hematemesis.  On physical examination, 
there was no stigma of chronic liver disease.  The abdomen 
was soft with no hepatosplenomegaly.  He reportedly had no 
food intolerance, no nausea or vomiting, and pain, if 
present, was mild.  It was further noted that there was no 
anorexia and no malaise.  There was also not weakness.  In 
light of the foregoing, the Board concludes that the criteria 
for a compensable rating during that period of time were not 
met.  

The Board further finds that during the period subsequent to 
April 1994, the disorder has not resulted in minimal liver 
damage associated with fatigue, anxiety, and gastrointestinal 
disturbance necessitating dietary restriction or other 
therapeutic measures, nor has the disorder resulted in daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.  In reaching this conclusion the Board 
notes that the report of a VA examination conducted in 
October 1994 indicates that the veteran had minimal liver 
dysfunction with possible portal hypertension, some 
intolerance to greasy foods and occasional nausea and 
vomiting; however there was no history of abdominal 
discomfort, no pain, no anorexia, no malaise, no weight loss, 
and no generalized weakness.  

The report of a VA examination conducted in May 1998 shows an 
even lesser degree of symptomatology.  The examiner noted 
that there was no history of vomiting, hematemesis, or 
melena.  He had no current therapy for a gastrointestinal 
condition.  There was no history of colicky pain, distension, 
nausea, etc.  On examination, the abdomen was soft, 
depressive and on-tender.  There was no hepatosplenomegaly.  
Stool examination was negative for guaiac.  There were no 
ascites, no evidence of weight gain or loss, and no history 
of diarrhea.  The liver size was normal.  There was no pain, 
tenderness or evidence of loss of muscle strength or muscle 
wasting.  A liver function blood test revealed that SGPT was 
within normal limits, while SGOT was slightly high at 41 
compared to the normal range of up to 40.  

Similarly, the report of a liver examination conducted by the 
VA in April 2002 reflects that the veteran had no history of 
vomiting, hematemesis or melena.  He was not receiving 
treatment, and there were no episodes of colic or abdominal 
pain.  There was also no history of fatigue, weakness, or 
depression or anxiety.  On physical examination, there were 
many angioestasia and spider angiomata of the trunk, but 
there were no ascites.  His weight was stable.  The liver 
size was normal.  There was no evidence of muscle wasting.  
It was also noted that his liver spleen scan was normal and 
endoscopy was negative for esophageal varices.  SGOT was 34, 
while SGPT was 64.  The diagnoses were (1) chronic hepatitis 
B with liver cirrhosis, early; and (2) hepatitis A antibodies 
positive, hepatitis C negative.  

Finally, the Board remanded the case in August 2003 to obtain 
an additional opinion regarding the severity of the veteran's 
hepatitis.  The report of a VA examination conducted in 
September 2005 shows that the examiner reviewed the veteran's 
claims file and considered the history of the disorder.  He 
noted that a service medical record dated in September 1972 
showed a diagnosis of resolving viral hepatitis.  The 
examiner noted that the veteran had no incapacitating 
episodes defined as periods of acute signs and symptoms with 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
right upper quadrant pain, with symptoms severe enough to 
require bedrest.  The veteran had no current treatment for 
hepatitis.  During the examination, the veteran reported 
having right lower quadrant pain, but no right upper quadrant 
pain.  The veteran also did not complain of fatigue, malaise, 
anorexia, or weight loss.  There was no evidence of extra 
hepatic manifestation of liver disease such as vasculitis, 
kidney disease, or arthritis.  

On abdominal examination, there was no evidence of ascites or 
portal hypertension.  His general examination showed he was 
well developed and well nourished.  Significantly, the 
examiner stated that there were no signs of liver disease and 
no evidence of malnutrition.  The examiner noted that the 
veteran's liver function tests had been reported was 
essentially normal within the last year.  

He concluded that there was no evidence of chronic liver 
disease on this examination.  He noted that a fatty liver 
reported on a previous abdominal sonogram was not 
etiologically related to the veteran's service connected 
hepatitis.  He specified that there were "No symptoms 
associated with hepatitis."  He further stated that the 
veteran's hepatitis did not cause GI disturbances, and noted 
that his symptoms were more likely due to gastroesophageal 
reflux disease.  Finally, the examiner stated that "No, 
veteran's hepatitis did not cause fatigue, anxiety, mental 
depression, malaise, anorexia, nor incapacitating episodes."    

In summary, the symptoms more closely approximately the 
criteria for the currently assigned 10 percent rating during 
the period from April 1994.  The Board again notes that 
requires that the currently assigned 10 percent rating 
contemplates that the disease may be productive of 
intermittent fatigue, malaise, and anorexia. Move severe 
symptoms are not shown.  Accordingly, the Board concludes 
that the criteria for a compensable initial disability rating 
for hepatitis during the period prior to April 19, 1994, or a 
disability rating higher than 10 percent thereafter are not 
met.  

II.  Entitlement To Service Connection For A Skin Disorder.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran's only service-connected disability is 
residuals of hepatitis, currently rated as 10 percent 
disabling. 

With respect to the claim that the veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  See 38 C.F.R. § 3.307, 
3.309.  Under 38 C.F.R. § 3.309(e), certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The list includes, among 
others, chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda.  See 38 C.F.R. § 
3.309(e).  Chloracne, and porphyria cutanea tarda, and 
subacute peripheral neuropathy must be manifest within one 
year after the last exposure to an herbicide agent.  
38 C.F.R. § 3.307(a)(6).

Significantly, however, the disorders claimed by the veteran 
are not among those disorders which may be presumed to have 
resulted from such exposure.  Thus, the presumptions do not 
apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records are negative for 
references to any chronic skin problems.  There are no post 
service records pertaining to the presence of a skin disorder 
until many years after service.  

In November 1993, the veteran filed a claim for service 
connection for a skin condition which he indicated was due to 
Agent Orange.  A VA treatment record dated in June 1994 shows 
that the veteran reported having body itching.  On 
examination, he had encrusted lesions.  However, there was no 
indication that the disorder was related to service.

The report of a skin examination conducted by the VA in 
September 2005 shows that the veteran was found to have 
dermographic urticaria and telangiectasia.   However, the 
examiner did not offer an opinion linking to disorder to 
service or to exposure to an herbicide during service.  On 
the contrary, the examiner concluded that the dermographic 
urticaria was not likely related to military service or to 
his service connected hepatitis.  The examiner noted that the 
veteran had been found to have no symptoms related to 
hepatitis, therefore, the present skin conditions were not 
aggravated by hepatitis, nor had it been shown that the 
veteran had a liver disease related to hepatitis which would 
explain the telangiectasia.  

The Board notes that the veteran's own opinion that his 
current complaints are related to service is not enough to 
support his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Based on the foregoing evidence, the Board finds that the 
veteran's skin problems were not present until many years 
after separation from service, are not among the disorders 
which may be presumed to have been due to exposure to 
herbicides, and he has not presented any competent evidence 
linking them to his period of service or to a service-
connected disability.  Accordingly, the Board concludes that 
a skin disorder was not incurred in or aggravated by service, 
and may not be presumed to having been incurred in service or 
presumed to have resulted from herbicide exposure.


ORDER

1.  A compensable initial disability rating for hepatitis 
during the period prior to April 19, 1994, and a disability 
rating higher than 10 percent thereafter, are denied.

2.  Service connection for a skin disorder is denied.


REMAND

The Board concludes that VA has an additional duty to assist 
with the development of evidence with respect to the claim 
for service connection for an acquired psychiatric disorder.  
A letter dated in November 2005 reflects that the veteran has 
been receiving ongoing treatment at a Vet Center.  He 
reportedly had been seen for 12 visits since January 2005.  
The Board notes, however, that the records from such visits 
have not been presented or secured.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide authorization 
forms necessary to allow the RO to obtain 
his recent psychiatric treatment records.  
Thereafter, the RO should attempt to 
obtain those records, to include all 
records at the Vet Center.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


